Title: To Alexander Hamilton from Tench Coxe, 13 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury DepartmentRevenue-office, Decemr 13th. 1794
Sir,
I have this day received your letter concerning the additional compensations to the officers of the Revenue. The increase of the Emoluments by the extension of the rate of commissions and by the allowance of fees for documents are the prevailing ones in the letters of the Supervisors. You will remember that I requested the arrangement of this business prior to the Presidents departure for mount Vernon in the last summer, and you thought the state of the business before him would inevitably exclude it, ’till his return. Since that the attention of the President and of yourself to the urgent Business of the Insurrection with the absences incidental thereto have left no opportunity for this object. Before the receipt of your letter this day I had given you all the information I possess with my opinions, and I requested your determination of the principles upon which an arrangement should be made.
I have the honor to be,   Your most Obedt Servant
Tench CoxCommissr. of the Revenue
The Secretaryof the Treasury
 